Name: 93/246/EEC: Council Decision of 29 April 1993 adopting the second phase of the trans-European cooperation scheme for higher education (Tempus II) (1994 to 1998)
 Type: Decision
 Subject Matter: economic policy;  cooperation policy;  Europe;  organisation of teaching;  employment;  teaching
 Date Published: 1993-05-06

 Avis juridique important|31993D024693/246/EEC: Council Decision of 29 April 1993 adopting the second phase of the trans-European cooperation scheme for higher education (Tempus II) (1994 to 1998) Official Journal L 112 , 06/05/1993 P. 0034 - 0039 Finnish special edition: Chapter 5 Volume 6 P. 0057 Swedish special edition: Chapter 5 Volume 6 P. 0057 COUNCIL DECISION of 29 April 1993 adopting the second phase of the trans-European cooperation scheme for higher education (Tempus II) (1994 to 1998)(93/246/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas on 18 December 1989 the Council adopted Regulation (EEC) No 3906/89 on economic aid to the Republic of Hungary and the Polish People's Republic (4), which provides for aid to support the process of economic and social reform in central and eastern European countries in areas including training; Whereas experience gained in the management of the Phare programme of aid to central and eastern Europe points to the need to adapt and further diversify forms of assistance according to national needs and priorities for reform of the higher education systems concerned and of the structure of higher education establishments and to adopt where possible a multiannual approach to the programming of aid; Whereas the countries of central and eastern Europe have recognized the importance of higher education in the context of aid measures for their current process of economic and social reform and have accorded priority to the development of the university sector through social reform and have accorded priority to the development of the university sector through cooperation with the Community; Whereas Poland, Hungary and Czechoslovakia signed Europe Agreements on 16 December 1991 with the Community which specify that the Tempus scheme provides a framework for cooperation in the field of education and training; Whereas cooperation in higher education reinforces and consolidates the whole network of relations between the different peoples of Europe, promotes common cultural values, allows fruitful exchanges of ideals and facilitates multinational activities in the scientific, socio-economic, artistic and commercial spheres; Whereas action at the level of the Community can add a dimension to the attainment of the objectives of Tempus which cannot be achieved by individual Member States; Whereas the experience and expertise gained within the Community in the areas particularly of inter-university cooperation and student exchange as well as of industry-university cooperation have been drawn on to develop cooperation and mobility between the Community and the countries of central and eastern Europe in the field of higher education as well as to promote mutually beneficial contacts in the field of education and training; Whereas in its Decision 90/233/EEC (5), the Council established a trans-European mobility scheme for university studies (Tempus), within a perspective of five years, for an initial pilot phase of four years beginning on 1 July 1990; Whereas Article 11 of Decision 90/233/EEC provides that before 31 December 1992, the Commission shall submit an interim report, including the results of the evaluation as well as a proposal for the continuation or adaptation of Tempus as a whole beyond the initial pilot phase; Whereas the results of the evaluation of the first year and a half of the pilot phase, carried long-term in accordance with Article 11 of the said Decision, have confirmed that, for each country concerned, the objectives of Tempus should be more clearly targeted whether on the long-term reform of higher education or on the shorter term needs of economic restructuring; Whereas the competent authorities in the countries of central and eastern Europe have expressed positive views on Tempus and will in future take account of the evaluation in defining their priorities for Phare assistance and their particular strategy and needs in the context of the Tempus scheme; Whereas on 15 July 1991 the Council adopted Regulation (EEC, Euratom) No 2157/91 concerning the provision of technical assistance to economic reform and recovery in the Union of Soviet Socialist Republics (6); Whereas the Ministers of Education of certain Republics of the former Soviet Union have expressed their wish to participate in Tempus as an appropriate instrument for the transformation of their higher education systems in the context of social reforms, which include economic reform and recovery as well as democratic and administrative reform; whereas the first three years of the implementation of the Tempus scheme have generated appropriate experience and insight into the problems of higher education transformation which are directly relevant for these Republics; Whereas Tempus II can be regarded as a programme which will promote social and socio-economic cohesion between the Community and the countries of the regions covered; Whereas there exist in the Community and in third countries regional and/or national, public and/or private facilities which can be called upon to assist in the effective provision of financial support in the area of training a higher education level; Whereas the Treaty does not provide, for the action concerned, powers other than those of Article 235, and the conditions for the use of that Article have been satisfied, HAS DECIDED AS FOLLOWS: Article 1 Duration of Tempus II The second phase of the trans-European cooperation scheme for university studies (hereinafter referred to as 'Tempus II' is hereby adopted for a period of four years as of 1 July 1994. Article 2 Eligible countries Tempus II shall concern the countries of central and eastern Europe designated as eligible for economic aid by Regulation (EEC) No 3906/89 (Phare programme), and the Republics of the former Soviet Union as defined in Regulation (EEC, Euratom) No 2157/91 (Tacis programme). These countries shall be referred to hereinafter as 'the eligible countries'. Based on an assessment of the specific situation of each country, the Commission shall, in accordance with the procedures laid down in the abovementioned Regulations, agree with the eligible countries concerned whether they should begin to participate in Tempus II and the general scope and nature of their participation, in the context of the national programming of Community assistance for social and economic reform. Article 3 Definitions In the context of Tempus II: (a) the term 'university' shall be used to cover all types of post-secondary educational and vocational training establishments which offer, within the framework of advanced education and training, qualifications or diplomas of that level, whatever such establishments may be called; (b) the terms 'industry' and 'enterprise' shall be used to indicate all types of economic activity, whatever their legal status, public and local authorities, independent economic organizations, chambers of commerce and industry and/or their equivalents, professional associations, organizations representing employers or employees, as well as training bodies of the abovementioned institutions and organizations. Each Member State or eligible country may determine what types of establishments as described in (a) may participate in Tempus II. Article 4 Objectives The objectives of Tempus II are to promote, as part of the overall objectives and guidelines of the Phare and Tacis programmes in the context of economic and social reform, the development of the higher education systems in the eligible countries, through as balanced a cooperation as possible with partners from all the Member States of the Community. Specifically, Tempus II seeks to help the higher education systems of the eligible countries to address: (a) issues of curriculum development and overhaul in priority areas; (b) the reform of higher education structures and institutions and their management; (c) the development of skill-related training to address specific higher and advanced level skill shortages during economic reform, in particular through improved and extended links with industry. In realizing the objectives of Tempus II, the Commission shall ensure respect of the Community's general policy on equal opportunity for men and women. The same shall apply for disadvantaged groups, such as those with handicaps. Article 5 Dialogue with eligible countries The Commission shall agree with the competent authorities in each country detailed objectives and priorities for the role of Tempus II in the national strategy of economic and social reform, on the basis of the programme's objectives and the provisions of the Annex, and in accordance with, in particular: (a) (i) the overall objectives of the Phare programme; (ii) the overall objectives of the Tacis programme, with particular reference to its sectoral focus; (b) each eligible country's policy for economic, social and education reform; (c) the need for an appropriate balance to be struck between the selected priority areas and the resources allocated to Tempus II. Article 6 Committee 1. The Commission shall implement the Tempus II scheme in accordance with the provisions of the Annex, on the basis of detailed guidelines to be adopted annually and following the detailed objectives and priorities agreed with the competent authorities in each eligible country as provided for in Article 5. 2. In the performance of that task, the Commission shall be assisted by a committee composed of two representatives appointed by each Member State and chaired by the Commission representative. The members of the committee may be assisted by experts or advisers. The committee shall, in particular, assist the Commission in the implementation of the scheme having regard to the objectives set out in Article 4 and shall coordinate its work with that of other committees covering the same field as Tempus II. 3. The Commission representative shall submit to the committee drafts of measures concerning: (a) the general guidelines governing Tempus II; (b) the selection procedures and general guidelines on the financial assistance to be provided by the Community (amounts, duration and recipients of assistance); (c) questions relating to the overall balance of Tempus II, including the breakdown between the various actions; (d) the detailed objectives and priorities to be agreed with the competent authorities in each eligible country; (e) arrangements for the monitoring and evaluation of Tempus II. 4. The committee shall deliver its opinion on these drafts of measures within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer application of the measures which it has decided upon for a period of two months. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. 5. In addition, the Commission may consult the committee on any other matter concerning the implementation of Tempus II, including the annual report. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on this draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee on the manner in which its opinion has been taken into account. Article 7 Cooperation with relevant agencies 1. The Commission shall cooperate with the agencies in each of the eligible countries designated or set up to coordinate the links and structures necessary for the effective implementation of Tempus II, including the allocation of funds made available by the eligible countries themselves. 2. The Commission shall also cooperate closely in the implementation of Tempus II with the relevant national bodies designated by the Member States. It shall take into account as far as possible relevant bilateral measures taken by Member States. Article 8 Links with other Community actions The Commission, in accordance with the procedure set out in Article 6 (5) of this Decision, and, where appropriate, with the procedure set out in Article 9 of Regulation (EEC) No 3906/89, shall ensure consistency and, where necessary, complementarity between Tempus II and other actions at Community level, both within the Community and in assistance to the eligible countries, with particular reference to the activities of the European Training Foundation. Article 9 Coordination with actions of third countries 1. The Commission shall ensure the appropriate coordination with actions developed by countries which are not members of the Community (*) or by universities and enterprises in these countries which relate to the same field of action as Tempus II, including, where approrpiate, participation in Tempus II projects. 2. Such involvement can take various forms, including one or more of the following: - participation in Tempus II projects via co-financing, - use of Tempus II facilities for the channelling of bilaterally-funded exchange actions, - coordination with Tempus II of those nationally-based initiatives which are related to the same aims but which are financed and run separately, - reciprocal exchange of information on all relevant initiatives in this field. Article 10 Annual report An annual report on the functioning of Tempus II shall be submitted by the Commission to the European Parliament, the Council and the Economic and Social Committee. It shall be transmitted for information to the eligible countries. Article 11 Monitoring and evaluation arrangements - Reports The Commission shall, in accordance with the procedures set out in Article 6 (3), establish arrangements for the regular monitoring and external evaluation of the experience acquired in the implementation of Tempus II, taking ino account the particular objectives set out in Article 4 and the national objectives set in accordance with Article 5. It shall submit an interim report, including the results of the evaluation, before 30 April 1996, as well as possibly a proposal for the continuation or adaptation of Tempus II for the period beginning 1 July 1998. A final report shall be presented by the Commission by 30 June 1999. Done at Luxembourg, 29 April 1993. For the Council The President S. BERGSTEIN (1) OJ No C 311, 27. 12. 1992, p. 1. (2) OJ No C 115, 26. 4. 1993. (3) OJ No C 73, 15. 3. 1993. p. 1. (4) OJ No L 375, 23. 12. 1989, p. 11. Regulation, as last amended by Regulation (EEC) No 2334/92 (OJ No L 227, 11. 8. 1992, p. 1). (5) OJ No L 131, 23. 5. 1990, p. 21. Decision, as amended by Decision 92/240/EEC (OJ No L 122, 7. 5. 1992, p. 43). (6) OJ No L 201, 24. 7. 1991, p. 2. (7)() At present these countries shall comprise the non-Community members of the group of G-24 countries, the Republic of Cyprus and Malta, and the participation shall concern projects with the countries of central and eastern Europe eligible under the Phare programme. ANNEX Joint European projects 1. The Community will provide support for joint European projects of maximum three years' duration. Joint European projects will comprise at least one university from an eligible country, one university from a Member State and one partner institution (university or enterprise) from another Member State. Such projects should where possible be linked, notably in the interests of cost-effectiveness, to existing networks, notably those funded in the framework of the Erasmus, Comett and Lingua programmes, or to the other assistance programmes of the Community for the eligible countries, focused on related aspects of economic and social reform. 2. Joint European project grants may be awarded for activities according to the specific needs of the institutions concerned and according to the priorities laid down, including: (i) cooperative education and training actions, notably curricular development and overhaul, the development of universities' capacities to provide continuing education and retraining, the provision of short, intensive courses and the development of open and distance learning capability; (ii) measures for reform and development of higher education, notably via the restructuring of the management of higher education institutions and systems, the upgrading of facilities, and, where appropriate, the provision of technical and financial assistance to responsible authorities; (iii) the promotion of university/industry cooperation in the eligible States via the development of universities' capacities to cooperate with industry and cooperative university/industry training actions; (iv) equipment necessary for the implementation of a joint European project; (v) the development of student and staff mobility within the framework of joint European projects; (vi) activities involving two or more eligible countries. 3. Mobility within joint European projects Within the framework of joint European projects the Community will provide support for student and staff mobility, particularly through grants including amounts for linguistic preparation where appropriate. Specifically: (i) grants will be awarded to students, up to and including at doctorate level and will be available both to students from the eligible countries carrying out periods of study in the Community and to students from the Community spending study periods in the eligible countries. Grants will be normally awarded for a period between three months and one year; (ii) for students participating in joint European projects whose specific aim is to foster mobility, priority will be given to students participating in projects where the period of study abroad will be granted full recognition by the student's home university; (iii) for teaching/administrative staff at universities or trainers from enterprises in Member States to carry out teaching/training assignments for periods from one week to one year in eligible countries and vice versa; (iv) for teaching/administrative staff at universities in the eligible countries to undertake retraining and updating periods in the Community; (v) support for industrial or practical placements of one month to one year for teachers, trainers, students and graduates between the end of their studies and first employment from the eligible countries to undertake a practical training period in enterprises in the Community and vice versa. Individual grants and complementary activities 1. The Community will also provide support outside joint European projects for individual grants to teachers, trainers, university administrators, senior Ministry officials, education planners and other training experts for the following activities: (i) short visits of one week to two months to a Member State or an eligible country designed to prepare joint European projects, prepare teaching materials, collect and disseminate information, exchange expert advice and increase mutual understanding of the higher education/training systems concerned; (ii) teaching/training assignments in universities in the Community and in the eligible states for periods of one week to one year; (iii) practical placements in enterprises or education authorities in the Community or in the eligible states for periods of one month to one year; (iv) retraining and updating for university staff from the eligible states in the Community for periods from one week to one year. 2. Grants will be made available to enable eligible countries to participate in the activities of European associations, notably university associations. 3. Support will be provided to facilitate publications and other information activities directly relevant to supporting the development and renewal of the higher education systems of the eligible countries. 4. Support will be provided for activities (in particular technical assistance, training, seminars and studies) designed to assist in the reform and development of higher education and training systems in the eligible countries, particularly with regard to the dissemination of the results and experience of joint European projects. 5. Limited support may be provided to projects involving youth activities as well as exchanges of young people and youth organizers between Member States and eligible countries. Support activities 1. The necessary technical assistance will be provided to the Commission to underpin the activities undertaken in accordance with the Decision and to ensure the necessary monitoring of the implementation of the programme. 2. Support will be provided for appropriate external evaluation of Tempus II.